ROSENN, Circuit Judge,
concurring and dissenting.
In Edelson v. Soricelli, 610 F.2d 131 (3d Cir. 1979) (Rosenn, J., dissenting), the court denied access to the federal courts in a medical malpractice claim under the diversity statute on the ground that the exercise of federal jurisdiction would be improper until the claim was arbitrated under Pennsylvania’s arbitration statute. In this case, the majority unjustifiably extends Edelson to bar federal jurisdiction of a malpractice claim pendent to a substantial federal claim, although the district court exercised its discretion to hear the claim and the case has concluded with a jury verdict for the plaintiff. Because neither Edelson nor this case has addressed the crucial issue — that the Malpractice Arbitration Panel is a judicial entity in Pennsylvania — and Edelson is distinguishable from the case at bar, I must respectfully dissent.1
Jimmy Lee Hamilton brought suit on two claims: a civil rights claim that the failure to provide prompt medical treatment constituted cruel and unusual punishment in violation of 42 U.S.C. § 1983 and the Eighth Amendment and a claim that this same failure constituted medical malpractice. The district court granted Dr. Gaffney’s motion for a directed verdict on the section 1983 claim because there was insufficient evidence to go to the jury. The court concluded that it properly had pendent jurisdiction over the malpractice claim and submitted the issue to the jury. After trial, the jury returned a verdict of $2500 for Hamilton.
The majority now holds that the award on the malpractice count was improper because the district court lacked the power to entertain the pendent claim.2 The majority reasons that Edelson v. Soricelli, supra, has already decided that the exclusive jurisdiction of the malpractice panel is a matter of substantive state law and that substantive law is binding on the federal courts when under Erie Railroad v. Tompkins, 304 U.S. *121364, 58 S.Ct. 817, 82 L.Ed. 1188 (1938), they entertain diversity cases and pendent claims. Although I agree that Erie requires a balancing test to determine the applicable law in a federal forum in both diversity cases and pendent claims, I believe the result of the balance may differ with the varying federal interests in each type of jurisdiction.
In United Mine Workers v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966), the Court enunciated a two-prong analysis for determining whether to exercise jurisdiction over a pendent state claim. First, a court must determine if it has the judicial power to hear the claim.
Pendent jurisdiction, in the sense of judicial power, exists whenever there is a claim “arising under [the] Constitution, the Laws of the United States, and Treaties made, or which shall be made, under their Authority . . . ,” U.S.Const., Art. Ill, § 2, and the relationship between that claim and the state claim permits the conclusion that the entire action before the court comprises but one constitutional “case.”
Id. at 725, 86 S.Ct. at 1138 (footnote omitted; emphasis in original). Second, the court must exercise its discretion and determine whether to assert jurisdiction.
It has consistently been recognized that pendent jurisdiction is a doctrine of discretion, not of plaintiff’s right. Its justification lies in considerations of judicial economy, convenience and fairness to litigants; if these are not present a federal court should hesitate to exercise jurisdiction over state claims, even though bound to apply state law to them
Id. at 726, 86 S.Ct. at 1139 (footnote omitted).
In this case the majority holds that the district court lacks the power to hear the pendent state claim because subject matter jurisdiction lies in the malpractice panel, not a state court. I find this conclusion unacceptable for several reasons. First, Gibbs makes it clear that the power to exercise pendent jurisdiction exists whenever the state and federal claims “derive from a common nucleus of operative fact” and the federal claim is substantial. 383 U.S. at 725, 86 S.Ct. at 1138. There is no question that the section 1983 claim and the malpractice claim at issue here comprise but one case.
Second, neither Edelson nor this case addresses the issue I believed dispositive in Edelson, that the arbitration panel is a “judicial entity artfully draped in non-judicial garb.” 610 F.2d at 142.3 The arbitration panel possesses the crucial attributes of a judicial entity and not an administrative agency.4 Because I believe the arbitration panel possesses these attributes, a federal court has the same power over pendent malpractice claims in Pennsylvania as over any other pendent state law claims.5
*1214Third, an application of Erie in this case yields a different result than that reached in Edelson. In Edelson, an out-of-state plaintiff asserted a medical malpractice claim in federal court under diversity jurisdiction. The majority concluded that federal jurisdiction was not available because the out-of-state plaintiff was subject to the same arbitration procedure applicable to state court plaintiffs. The court reached its result by examining the policies behind Erie.
[W]e apply the traditional Erie formulation, emphasizing especially the policies of preventing forum shopping by non-resident plaintiffs and avoiding application of different law so as to discriminate against resident plaintiffs. By allowing appellants to avoid the arbitration procedure, we would thwart both these goals. Plaintiffs in diversity actions would have a definite and significant advantage not available to state court plaintiffs. This advantage, which appellants’ own arguments demonstrate to be substantial, would encourage forum shopping between the state and federal judicial systems.
610 F.2d at 141. The key to the outcome in Edelson was the majority’s fear of the dangers of forum shopping.
I do not believe the same dangers of forum shopping exist in the assertion of this pendent claim as existed in Edelson. In fact, I have doubts that any of the “evils” of forum shopping can be said to exist when the court properly entertains a pendent claim. The forum shopping “evils” in diversity jurisdiction presumably concern the inequity of an out-of-state plaintiff receiving better treatment in a federal court than a state court by virtue of the mere coincidence of his or her domicile.6 The “evil" to be discouraged is the election of a federal forum over a state forum because the outcome may be more favorable in federal court.7 See, e. g., Guaranty Trust Co. v. York, 326 U.S. 99, 109-10, 65 S.Ct. 1464, 1469-1470, 89 L.Ed. 2079 (1944). In pendent jurisdiction, the plaintiff does not elect between forums. For a federal court to exercise power over the state claim, a substantial federal claim must exist. United Mine Workers v. Gibbs, supra. Thus there is no forum shopping because the plaintiff is properly in federal court in the first instance by nature of the federal claim.8 To the extent that the federal claim is used as a bootstrap, merely to facilitate the choice of a federal forum for the pendent state claim, the district court may properly exercise its discretion and decline to accept pendent jurisdiction. United Mine Workers v. Gibbs, supra, 383 U.S. at 726, 86 S.Ct. at 1139.
Moreover, there are strong federal interests in the exercise of pendent jurisdiction which outweigh any intrusion on the state procedure. In Byrd v. Blue Ridge Electrical Cooperative, Inc., 356 U.S. 525, 78 S.Ct. 893, 2 L.Ed.2d 953 (1958), the Court concluded the determination of whether the *1215plaintiff was an employee under the South Carolina Workmen’s Compensation Act was a jury question in federal court, even though it would be decided by a judge in a South Carolina state court. In Byrd, the Court relied on three factors in deciding whether federal law would apply: The state interest, the possibility of a different outcome in state and federal court, and the countervailing federal interests. In Edel-son the majority applied Byrd to the malpractice panel and concluded that Pennsylvania has a legitimate interest in the prejudicial arbitration board and that the outcome could differ in the state system and federal courts.9 I recognize that I am bound by those conclusions under the rules of this court. See 3rd Cir. Internal Operating Procedures, VIII(C). The Edelson majority then went on to consider the countervailing federal interests which it characterized as plaintiff’s “most effective legal argument.” 610 F.2d at 138. Rejecting the contention that the malpractice panel im-permissibly impinged on the right to jury trial, the majority stated: “We find no affirmative countervailing consideration here.” 610 F.2d at 139.
I believe there are important countervailing considerations in this case not present in Edelson, which alter the balance under Byrd. Pendent jurisdiction implicates important federal considerations of judicial economy, litigant convenience and the avoidance of potential collateral estoppel problems.10 Writing for the majority in Gibbs, Justice Brennan acknowledged that these federal interests in pendent jurisdiction are “weighty.” 383 U.S. at 724, 86 S.Ct. at 1138. The opportunity for the adjudication of an entire case in the federal forum provides a critical assurance that litigants will not forego important federal rights or be forced to enforce those rights in state court.11 I believe these important federal interests alter the Byrd balance found in Edelson and necessitate a finding that the district court had the power to entertain the pendent claim.12
The majority in this case undertakes the sort of reasoning which is cautioned against by the Edelson majority.
[Cjhoices between state and federal law are to be made not by application of any automatic, ‘litmus paper’ criterion, but rather by reference to the policies underlying the Erie rule. [Hanna v. Plumer, 380 U.S. 460, 467, 85 S.Ct. 1136, 1141-1142, 14 L.Ed.2d 8 (1965)]. . . .
By whatever label, it is a process of circular reasoning that fails to prove the initial thesis propounded and uses the argued thesis as proof of itself. Labeling a legal precept ab initio as ‘procedural’ or ‘substantive,’ without more, contributes nothing to reasoned discourse. It provides no effective guidance in solving difficult problems that arise in diversity cases such as the one before us. Thus, even if we were to agree with appellants, by labeling the arbitration requirement procedural, that characterization would not be dispositive; we would still need to examine its effect on diversity litigation under the Erie mandate. See Witherow v. Firestone Tire & Rubber Co., 530 F.2d 160, 163-65 (3d Cir. 1976).
*1216610 F.2d at 133. The majority in this case concludes that the Erie balance has been struck in Edelson and therefore the arbitration panel is “substantive” state law in a pendent jurisdiction case. The majority’s fallacy is the assumption that the balancing test under Erie will yield the same result, regardless of the jurisdictional context. As the majority in Edelson pointed out, Erie is not the answer but simply the mechanism to find the answer. The majority failed to use that mechanism in this case.
The burden which the majority’s holding will place on injured plaintiffs is apparent from the facts of this case. Hamilton already has participated in one trial and received a jury verdict of $2500. To assert his malpractice claim, Hamilton must now proceed to trial before the arbitration panel, undergo untold long delays,13 and then await their judgment. If he is unhappy with the award of the arbitration panel, Hamilton will have to appeal his award to the State Court of Common Pleas for a trial de novo. Thus, to seek redress for an injury, Hamilton will have to partake in at least three full trials plus an unknown number of appeals.14 This result is completely at odds with the policies behind pendent jurisdiction and the federal courts’ interest in administering justice fairly and economically.
The result of the majority’s holding in this case is a further judicial imprimatur on a state malpractice scheme which the Edel-son majority acknowledged is a “resounding flop.” 610 F.2d at 136. Because I believe this extension of Edelson runs contrary to the principles of Erie, Byrd and Gibbs, I respectfully dissent.

. I concur in Part II of the majority opinion holding that the district court did not err in directing a verdict in favor of Dr. Gaffney on Hamilton’s Eighth Amendment claim.


. The majority asserts it is not deciding that the court lacks the power to hear the claim but that “it may exercise this power only after the claim has been submitted to arbitration.” Maj. op. at 1210, n.6. It seems to me that this reasoning is circular because a holding that the court lacks power at this time is clearly dispos-itive of the pendent state claim for purposes of federal jurisdiction. Once that claim is referred to arbitration, it will not be heard again in a federal court because there will be no independent basis for jurisdiction.


. A commentator discussing Edelson noted: “It is unfortunate that the majority did not respond to the dissent’s concern about the nature of the arbitration panel, for if [the dissent] is right, the majority’s analysis is simply irrelevant.” Comment, Mandatory State Malpractice Arbitration Boards and the Erie Problem : Edelson v. Soricelli, 93 Harv.L.Rev. 1562, 1566 (1980).


. See 610 F.2d 142-44.


. See, e. g., Louise B. v. Coluatti, 606 F.2d 392, 399 — 400 (3d Cir. 1979) (finding that the exercise of pendent jurisdiction is proper over a state statutory breach of confidentiality claim, cognizable in state court).
Even if my analysis is incorrect and the arbitration panel is a state agency, I can not agree with the majority’s conclusion that this court lacks the power to entertain the claim. To the extent that the majority is declining jurisdiction to a state administrative agency it is applying a form of Burford abstention without a consideration of the underlying principles. In Burford v. Sun Oil Co., 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943), a federal district court abstained from hearing an attack on a ruling of the Texas Railroad Commission, granting a neighboring leaseholder a permit to drill new wells. The Supreme Court affirmed the abstention, holding that the complex problems of oil regulation and the special role of the Texas state courts made federal jurisdiction inappropriate. Several factors can be discerned from Burford and its progeny as to the instances where this administrative abstention doctrine is appropriate including a special state court expertise, an exclusive state judicial remedy, a state regulatory system, and potential disruption of state policy. See Comment, Abstention by Federal Courts in Suits Challenging State *1214Administrative Decisions: The Scope of the Burford Doctrine, 46 U.Chi.L.Rev. 971 (1979). These factors appear to be relevant to the second prong of Gibbs, the discretion of the federal court to hear a pendent state claim, and not subject matter jurisdiction.


. For critical evaluation of the “evils” of forum shopping see Hart, The Relations Between State and Federal Law, 54 Colum.L.Rev. 489, 513 (1954); Redish & Phillips, Erie and the Rules of Decision Act: In Search of the Appropriate Dilemma, 91 Harv.L.Rev. 356, 375-77 (1977).


. The majority suggests that the “evils” of forum shopping exist whenever the plaintiff has the right to choose between a state and federal forum. Maj. op. at 1210, n.6. If this proposition were true then every federal exercise of congressionally authorized diversity jurisdiction would involve similar “evils.” Such a reading of Erie emasculates the concept of concurrent federal jurisdiction embodied in the diversity and removal statutes.


. Of course the plaintiff may elect to bring the entire action in state court rather than federal court where concurrent jurisdiction exists. However, the choice to proceed with a federal claim in federal court is not forum shopping, but the exercise of a congressionally recognized federal right. The lack of prejudice to the defendant by the availability of the federal forum is evident from the fact that the defendant may elect to remove a claim from state court under 28 U.S.C. § 1441 (1976).


. 610 F.2d at 136 — 40. In dissent, I concluded there was not a legitimate state interest and that the result would not differ in state and federal court. 610 F.2d at 147 — 49. See also Comment, supra, n.3, 93 Harv.L.Rev. at 1569-73.


. See Note, The Evolution and Scope of the Doctrine of Pendent Jurisdiction in the Federal Courts, 62 Colum.L.Rev. 1018, 1019 (1962). It has been suggested that the policies behind pendent jurisdiction outweigh any anti-forum-shopping considerations. Note, Problems of Parallel State and Federal Remedies, 71 Harv.L. Rev. 513, 516 (1958).


. In this case the plaintiffs federal claim was under 42 U.S.C. § 1983. I cannot believe this court would countenance a rule which would discourage a plaintiff from pursuing the adjudication of his constitutional rights in federal court.


. I do not believe the district court abused its discretion under the second prong of the Gibbs test in entertaining the malpractice claim because the federal claim is substantial, the Pennsylvania common law of malpractice is not ambiguous, and state claims did not predominate. See United Mine Workers v. Gibbs, supra, 383 U.S. at 726-27, 86 S.Ct. at 1139.


. See Edelson, supra, 610 F.2d at 135-36, 144-45.


. The situation is worse than that in Edelson where an out-of-state plaintiff was required to participate in two trials, one before the arbitration panel and one in the United States District Court.